Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Applicant’s election with traverse of Group I (claims 1-19) and species (nucleic acid expression, oligonucleotide probes, the method step (a) of the claims), in the reply filed on 07/16/2021 is acknowledged. Claims 2, 8, 13 and 18 are withdrawn as they are directed to non-elected species.  
Claims 1-20, 22-, 25-27, and 29-30 are pending.
Claims 1, 3-7, 9-12, 14-17 and 19 are under the examination. 
The response on the requirement for Restriction/Election asserts that “Srivastava fails to teach or suggest either (a) detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes is selected because the patient is of African descent and comprises at least the following genes: PCA3, PCGEM1, and PSGR; or (b) detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the plurality of genes comprises at least six of the following genes: NKX2-3, DLX1, HOXC4, HOXC6, PSGR, PCA3, PCGEM1, ERG, COL10A1, and CTBP1”.
The argument is fully considered but not found persuasive, the independent claims 1 and 12; and claim 20 require a technical feature of detecting the expression of plurality of genes in a biological sample from a patient that are associated with prostate cancer, which is not a special technical feature since such technique of detecting 
In addition, claims 1 and 12 require detecting of at least three recited genes in African descent patient/ African descent prostate cancer patient or at least six recited genes any patient/prostate cancer patient. Claim 20 require a plurality of probes for detecting three genes (i.e. PCA3, PCGEM1, and PSGR) or six genes from the group of the genes (i.e. NKX2-3, DLX1, HOXC4, HOXC6, PSGR, PCA3, PCGEM1, ERG, COL10A1, and CTBP1). Claims 1 and 12 do not require any particular probes in detecting gene expression. 
The prior art, Srivastava et al. teaches detecting panels of genes that are associated with prostate cancer, including PCA3, PSGR, DLX1, NKX2-3, HOXC4, ERG, and COL10A1; and detecting at least one, two, three, four, five, six or eight genes using plurality of oligonucleotide probes (see Figure 2-3, para 0011-0015, para 0019, para 0045-0050, para 0053-0055). Furthermore, Srivastava et al. teaches performing the method in the subjects of African and Caucasian descent (see abstract).
Another prior art, Reams teaches a method of detecting mRNA expressions of plurality of genes in prostate tumor samples obtained from African Americans patients (see abstract, p 1 col 1-2, p 2 col 1-2, Figure 2) [Reams et al. Infectious Agents and Cancer; 2009; 4;Suppl 1:S3: p 1-7, cited in IDS, as evidenced by Jia et al. Cancer Res; 2011;71(7): 2476-2487 with https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570].
 Particularly, Reams teaches isolating RNA from the tissue samples and detecting gene expression using Affymetrix U133A human array (p 3 col 1-2). The U133 
The response also asserts that Srivastava nowhere teaches or suggests any of PCGEM1, HOXC6, or CTBP1; and does not teach those genes collectively as part of a plurality of genes in a gene panel. 
The argument is fully considered but not found persuasive because the invention I and II lacks unity of invention as the shared technical feature two groups as described above is not a special technical feature since such detecting multiple gene expressions in a biological sample to determine a prostate cancer in a patient was known by cited prior art. The technical feature among two groups is not determined by the recited species which is determined by the method of detecting a plurality of gene expressions in a patient that corresponds to prostate cancer. Furthermore, the recitation of the claims do not require detecting all six genes, for example, only three genes (i.e. PCA3, PCGEM1, and PSGR genes) are required to detect in a biological sample obtained from an African descent patient. 
Nonetheless, the teachings of Srivastava et al. include detecting the expression of genes as a panel (e.g. a pane of at least six genes) in a biological sample in a patient to determine its association with prostate cancer. The panel also include some recited genes. Reams teaches detecting gene expression using Affymetrix U133A human array that has all PCA3, PCGEM1, and PSGR genes on it, as described above. In this regard, 
The response asserts that “insofar as the present claims are directed towards detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the plurality of genes comprises at least six of the following genes: NKX2-3, DLXl, HOXC4, HOXC6, PSGR, PCA3, PCGEMl, ERG, COLl0Al, and CTBPl, the Office has failed to establish that the claims fail to recite a special technical feature over Srivastava”.
The argument is fully considered but not found persuasive because the recitiation of claims 1, 12 and 20 do not limit to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the plurality of genes comprises at least six of the following genes: NKX2-3, DLXl, HOXC4, HOXC6, PSGR, PCA3, PCGEMl, ERG, COLl0Al, and CTBPl. The recitation is directed to detecting of three recited genes (i.e. PCA3, PCGEM1, and PSGR genes) in African descent patient or a patient ; OR detecting at least six genes (e.g. NKX2-3, DLXl, HOXC4, HOXC6, PSGR, PCA3, PCGEMl, ERG, COLl0Al, and CTBPl) in a patient. As described above, Reams teaches detecting a panel of three genes (PCA3, PCGEM1, and PSGR genes)
Accordingly, the restriction requirement is maintained. 
Claim Rejections - 35 USC § 112 (Indefiniteness)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the control" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
5.	.35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 3-4, 12, 14-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 3, which depends from claim 1 is analyzed. The claim is directed to a method of obtaining a gene expression profile in a biological sample from a patient. Independent claim 12 also recites a method of diagnosing or prognosing prostate cancer in a patient. Thus, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1: Evaluating whether the claim recites a Judicial Exception

Claim 3, which depends from claim 1, is directed to detecting expression of a plurality of genes in a biological sample obtained from the African descent patient and determining if the biological sample contains prostate cancer using the detected expression data. Thus, the claim sets forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. Claim 4, which depends from claim 1, is directed to having overexpression of at least one gene from PCA3, PCGEM1 and PSGR genes as compared to a control or threshold to indicate the presence of prostate cancer in the biological sample. Thus, claim 4 sets forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Thus, claims 3 and 4 are directed to at least once exception which may be termed, law of nature (Step 2A Prong 1: Yes).
 Furthermore, the recitation as “determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Accordingly, claim 3 is directed to at least once exception which may be termed, law of nature or an abstract idea or both (Step 2A Prong 1: Yes)
Claim 12 is directed to detecting expression of a plurality of genes in a biological sample obtained from the African descent patient for diagnosing or prognosing prostate cancer the patient. Thus, the claim sets forth a correlation between the gene expression in a biological sample from the patient, and diagnosing or prognosing prostate cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, claim 12 is directed to at least once exception which may be termed, law of nature (Step 2A Prong 1: Yes)
Step 2 A Prong 2: Evaluating whether the Judicial Exception is integrated into a practical application
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claims 3 and 12 are the method step of “detecting”, this step does not integrate the judicial exception because this is a data gathering step. This does not meaningfully limit the exception and does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B: Evaluating whether the claim provides an inventive concept
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claims 3 and 12 are directed to detecting expression of a plurality of genes in a biological sample obtained from the Claim 19 is directed to extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes. The methods of extracting mRNA from the biological sample from a patient (e.g. urine sample) including isolating mRNA from the sample from a subject (e.g. mRNA from exosomes), performing reverse transcribing the extracted mRNA to obtain a cDNA, amplifying the cDNA, and detecting gene expression in the sample, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Srivastava et al. US20160326594A1; Luca et al. WO 2018/065525 Al (priority date of 05 October 2016); Brassell et al. Urologic Oncology: Seminars and Original Investigations; 2009; 27: 562-569; Wang et al. Clin Cancer Res; 2015; 21(21); 4970-4984; Nilsson et al. British Journal of Cancer; 2009; 100: 1603- 1607; Hessels and Schalken. Asian Journal of Andrology; 2013;15: 333–339 (Review); He et al. Journal of Translational Medicine; 2015; 13; 54; 1-14; and McKiernan et al. JAMA Oncol.; 2016; 2(7): 882-889]. For example, Brassell et al. teaches detecting gene expressions in a biological sample from African American prostate cancer patients (e.g. PCGEM1, PSGR, PCA3) (see p 567 col 2). Brassell et al. also teaches detecting mRNA expression of genes using urine sample (p 565 col 2 para 1, p 567 col 1 para 3-4 and col 2 para 3, Figures 3 7). Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claims are not directed to patent eligible subject matter.
Claim 14, which depends from claim 12, respectively, further limits the detected gene expressions that indicate the presence of the prostate cancer in the biological Claim 15-16 and 19, further limit the biological sample. Claim 17, further limits the expression. These limitations merely recite to narrow the scope of the inventions and do not meaningfully limit the exception, thus they do not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 3-7, 12, and 14-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reams (Reams et al. Infectious Agents and Cancer; 2009; 4;Suppl 1:S3: p 1-7, cited in IDS), as evidenced by Jia et al. Cancer Res; 2011;71(7): 2476-2487 with https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021.
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is 
Reams teaches a method of detecting mRNA expressions of plurality of genes in prostate tumor samples obtained from African Americans patients (see abstract, p 1 col 1-2, p 2 col 1-2, Figure 2) (Limitations of claims 5-7 and 15-17). Particularly, Reams teaches isolating RNA from the tissue samples and detecting gene expression using Affymetrix U133A human array (p 3 col 1-2). The U133 human array has all PCA3, PCGEM1, and PSGR genes on it (see the evidence). Thus, Reams inherently teaches detecting the recited genes. Reams teaches that each of the 8 prostate tumors and 8 matched control samples underwent single hybridization and was arrayed individually (i.e. samples were not pooled) (p 3 col 1-2). Reams teaches performing the data analysis (p 3 col 2). Reams teaches analyzing microarray data from tumor vs normal for the prostate sample from African American males (Figure 2, p 3 col 1-2). Reams teaches observing genes that are unique to African American prostate cancer, and observing differential gene expressions between tumor samples and normal samples in African American males ( (see p 3 col 2 para 1, p 4 col 2 para 6, Figure 2). This exemplifies determining if the biological sample contains prostate cancer using expression data obtained from the detecting gene expression. (Limitations of claim 3)
In addition, Reams teaches detecting gene expression via Affymetrix U133A human array. The array shows having probe sets of PCA3, PCGEM1, and PSGR (see the evidence below). Thus, the teachings of Reams inherently include detecting gene expression of PCA3, PCGEM1, and PSGR in the method. Furthermore, Reams teaches that the study revealed 67 genes that are differentially expressed in African American 
Accordingly, Reams teaches the limitations of claims 1 and 12. 
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. In this regard, no method step is required for this limitation. Having the resultant overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR is inherent property of the method of detecting gene expression of a plurality of genes in a biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample.
Nonetheless, Reams teaches detecting gene expression in prostate cancer tumor and non-tumor matched controls (see p 2 col 1 para 2 through col 2 para 1, see p 4 col 2 para 4, Figure 5). Reams also teaches that each of the 8 prostate tumors and 8 matched control samples underwent single hybridization and was arrayed individually (p 3 col 1 para 2 through col 2 para 1). Reams also teaches detecting differentially expressed genes in the prostate tumor sample vs matched non- tumor prostate tissue in African American males (Figures 2-3, p 4 col 2 para 1-3). This indicates comparting the 
	With regard to claims 6-7 and 16-17, which depends from claims 1 and 12, claims are directed to the biological samples that comprises prostate cells or nucleic acid isolated from prostate cells. Reams teaches isolation RNA from tissue specimens of prostate tumors and detecting gene expression profiles in the prostate tissue samples in the method (p 3 col 1 para 1-2 and col 2). This indicates detection of nucleic acid expression in the method. 
The Evidence

[Jia et al. Cancer Res; 2011;71(7): 2476-2487 with https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021].
In Jia et al., the reference teaches identifying gene expression changes in prostate tumor biopsies and non-tumor samples in the subjects (abstract, p 2477 col 2, Table 1). Jia et al. teaches detecting RNA differential expressions of the plurality of genes using Affymetrix GeneChips (e.g. U133 platform) and having the data on Gene Expression Omnibus (GEO) database (e.g. accession numbers GSE17951 for data set 1) (p 2477 col 2, Table 1). The GPL570 platform of U133 has probe sets of PCA3, PSGR and PCGEM1 (see below). 

    PNG
    media_image1.png
    84
    768
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    85
    1908
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    83
    1868
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    87
    1899
    media_image4.png
    Greyscale


Gene Name
Affymetrix Probe Set ID on GPL570
PCA3
232575_at	AF103907 
PSGR (OR51E2)
221424_s_at	NM_030774
PCGEM1
234529_at	AF223389








Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

10.	Claims 1, 3-7, 9-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovics (Petrovics et al. American Association for Cancer Research, 99th AACR Annual Meeting; 2008; Apr 12-16; San Diego, CA: LB-223: p 1-2). 
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes: PCA3, PCGEM1, and PSGR.
Petrovics teaches a method of detecting mRNA expressions of gene using urine sample from the patients (n=158) with a suspicion of prostate cancer including African American men (see Materials and Methods, and Results on page 1-2). Particularly, Petrovics teaches defining ERG score via normalizing EGR mRNA copies PSA mRNA copies in the urine sample and ERG score is used as an indicator of prostate epithelia cells in urine (see Materials and Methods, on page 1) (Limitations of claims 3, 5-7, 9-11, 15-17 and 19). Petrovics that ERG performed much better in Caucasian & other men (AUC =0.697, sensitivity = 61%, specificity = 74%, n = 109) than in African American men (AUC = 0.540, n = 49) (Result, page 1-2).
Petrovics teaches that association between overexpression of a limited number of genes including PSGR, PCGEM1, PCA3, and ERG and prostate cancer is known (see Background and Objectives, page 1).  However, Petrovics does not specifically 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Petrovics, so as to have detected the expression of PSGR, PCGEM1 and PCA3 genes. Petrovics teaches observing overexpression of a number of genes including PSGR, PCGEM1, PCA3 and ERG genes in prostate cancer patients, however, Petrovics does not specifically teach detecting PSGR, PCGEM1, and PCA3 genes in the biological sample obtained from the prostate cancer patient of African descent. Petrovics detecting mRNA expressions of ERG in the African American prostate cancer patient using the urine sample. Thus, it would have been obvious to have detected PSGR, PCGEM1 and PCA3 gene, in the method as taught by Petrovics, in order to achieve a prostate cancer specific gene expression panel to assess the diagnosis or prognosis of the prostate cancer in the patients. 
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample.  In this regard, no method step is required for this limitation. Having the resultant overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR is inherent property of the method of detecting gene expression of a plurality of genes in a biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of at least one 
With regard to claim 11, claim recites “wherein the control is a housekeeping gene, such as SPDEF or PSA”
As described above, Petrovics teaches the association between overexpression of a limited number of genes including PSGR, PCGEM1, PCA3, and ERG and prostate cancer (Background and Objectives, page 1).  Petrovics also teaches performing a gene score (e.g. ERG score) via normalizing the mRNA of gene copies to PSA mRNA copies in the urine sample that is an indicator of prostate epithelial cells in urine (Materials and Methods). 
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”. Petrovics teaches the method of normalizing EGR mRNA copies PSA mRNA copies in the urine sample to determine ERG score which is used as an indicator of prostate epithelia cells in urine (see Materials and Methods, on page 1). This exemplifies using mRNA extracted from the urine sample and performing amplification assay in the method. Thus, this method step includes reverse transcribing the extracted .
11.	Claims 1, 3-7, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (Srivastava et al. US 2016/0326594 A1, priority date of 30 December 2013), in view of Petrovics (Petrovics et al. Oncogene; 2004: 23: 605–611).
With regard to claims 1 and 12, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from the patient, wherein the patient is of African descent and wherein the plurality of genes comprises at least the following genes: PCA3, PCGEM1, and PSGR.
Srivastava teaches a method of detecting mRNA expressions of plurality of genes in biological samples obtained from African descent prostate cancer patients (see abstract, para 007-0012, claims 1-3). Particularly, Srivastava teaches detecting gene expression profiles in prostate cancer cells that are found in biological samples including prostate tissue, blood, serum, plasma or urine; and isolating nucleic acids from the cells prior to detecting gene expression (see para 0071-72, claims 1-7). (Limitations of claim 5-7 and 15-17)
Srivastava also teaches detecting plurality of gene expressions including PCA3 and PSGR using a plurality of probes for diagnosing or prognosing prostate cancer (see para 0011, 0014-0019, 0046, 0049-0051, Table 2, Figure 3). Srivastava further teaches using the plurality of probes immobilized on the substrate for detecting the expression of the at least three of the genes from the group of the genes including PCA3 and PSGR (e.g. using arrays) (para 0017-0018, 0046). Srivastava teaches measuring mRNA or 
	Thus, Srivastava teaches detecting plurality of gene expressions including PCA3 and PSGR genes in a biological sample obtained from African descent prostate cancer patient. Srivastava does not teach detecting PCGEM1 in the method. 
Petrovics teaches detecting RNA expression of PCGEM1 gene in prostate epithelial cells of African-American prostate cancer patients via RT-PCR assay (see abstract, p 607 col 2 para 3-5, Table 1, Figure 3). Petrovics teaches observing increased expression of PCGEM1 in prostate tumor cells of African-American prostate cancer patients compared to matched normal prostate epithelial cells in the patients (p 607 col 2 para 4, Table 1, Figure 3). Petrovics further teaches that PCGEM1 is similar to DD3 (i.e. PCA3) in that these genes are highly prostate-specific, nonprotein-coding genes (see p 605 col 2 para 2). 
Petrovics teaches observing increased DD3 expression in prostate tumor cells in prostate cancer patients compared to the normal prostate epithelium (see p 607 col 2 para 2). Petrovics teaches observing PCGEM1 expression is significantly higher in prostate cancer cells of African-American men than in Caucasian-American men (see abstract). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Srivastava, so as to have detected the expression of PCGEM1, as taught by Petrovics. Srivastava teaches detecting a plurality of genes (e.g. at least three genes including PCA3 and PSGR) in a biological sample of African descent prostate cancer patients to determine diagnosis or 
With regard to claim 3, which depends from claim 1, claim recites “further comprising a step of determining if the biological sample contains prostate cancer using the expression data obtained in step a)”. 
With regard to claims 4 and 14, which depends from claims 1 and 12, claims are directed to overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample.  In this regard, no method step is required for this limitation. Having the resultant overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR is inherent property of the method of detecting gene expression of a plurality of genes in a biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of at least one of the genes from PCA3, PCGEM1, and PSGR genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample.
Nonetheless, Srivastava teaches detecting a plurality of differential gene expression profiles (e.g. at least 3, 4, 5, 6, 7, 8, 9 or 10 genes) to determine diagnosis 
With regard to claim 11, claim recites “wherein the control is a housekeeping gene, such as SPDEF or PSA”.  Srivastava teaches using housekeeping genes as control in the method (e.g. PBGD or GADPH) (see para 0074). Srivastava teaches detecting the expression levels of genes that are associated with prostate cancer, for example, ERG, PSA and PCA3 (see para 0015, 0017, 0019, 0046 and 0061). Srivastava teaches performing PSA-screening for prostate cancer at diagnosis or primary treatment (para 0134, 0006). Thus, it would have been obvious to use PSA as a control housekeeping gene in the method because PSA expression is known for its association with prostate cancer. 
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. 
Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”. 
. 

12.	Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (Srivastava et al. US 2016/0326594 A1, priority date of 30 December 2013), in view of Petrovics (Petrovics et al. Oncogene; 2004: 23: 605–611), as applied to claims 1, 3-7, 9-12, 14-17 and 19 above, further in view of McKiernan (McKiernan et al. JAMA Oncol.; 2016; 2(7): 882-889).
With regard to claims 9 and 19, which depend from claims 1 and 12, respectively, claims recite “the method further comprises a step of extracting mRNA from exosomes in the urine sample prior to the step of detecting expression of the plurality of genes”.  In this regard, the method of extracting RNA from the urine sample includes having mRNA from the exosomes in the urine. 
Claim 10, which depends from claim 9, recites “further comprising reverse transcribing the extracted mRNA to obtain a cDNA and amplifying the cDNA prior to the step of detecting expression of the plurality of genes”.
The teachings of Srivastava in view Petrovics, as applied to claims 1, 9-10, 12 and 19, are fully incorporated here. 
In Srivastava in view Petrovics, the teachings include using isolated mRNA from the urine sample including mRNA from the exosomes of the urine sample. However, Srivastava in view Petrovics does not explicitly describe the method of extracting mRNA from exosomes in the urine sample. 
McKiernan teaches using exosomal RNA extracted from the urine sample in prostate cancer patients to perform urine exosome gene expression assay (see p 884 col 2 para 3-4, Objective, Design, Setting, and Participants). McKiernan also teaches developing exosome-derived gene expression signature derived from normalized PCA3 and ERG RNA from urine that is predictive of initial biopsy results; and using mRNA of genes including PCA3 obtained from exosome from the urine sample (see p 883 col 1 para 4). Further, McKiernan teaches the method of collecting urine samples, filtering urine sample through a syringe filter, and performing isolation of exosome and RNA extraction (p 883 col 2 para 3 through p 883 col 1 para 1). McKiernan teaches performing reverse transcriptase polymerase chain reaction (RT-qPCR) and normalized for RNA levels with SPDEF to derive ERG or PCA3 RNA Ct (cycle threshold) value relative to SPDEF mRNA Ct values in the method (p 883 col 2 para 3 through p 883 col 1 para 1). 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.T.J./ Examiner, Art Unit 1634                                                                                                                                                                                             
/JULIET C SWITZER/Primary Examiner, Art Unit 1634